DETAILED ACTION
The present application, filed on or after Nov 14, 2017, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Response to Arguments
Applicant’s arguments, see page 7, filed 11/17/2021 and entered with the RCE filed 12/17/2021, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-6 has been withdrawn in view of the approved Terminal Disclaimer filed 12/15/2021.

PRIOR ART
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 10-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. §102(a)(1) as being anticipated by 
Yueh (“A Virtual Travel Agent System for M-Tourism with Semantic Web Service Based Design and Implementation”) further in view of

EN: There are numerous ways to interpret Yueh as meeting the claim because the reference contains a lot of different agents, clusters of agents, etc. which each specialize and use different services/modules which are described in the reference, and each claimed agent could reasonably be mapped to either an individual agent (e.g. the “location agent” of §4.5) or to an agent cluster (e.g. the “tourist assistant agent cluster” of §4.5), as a cluster of agents working together is within the broadest reasonable interpretation (BRI) of an agent, and each described cluster and agent are directed to associated domains and/or sub-domains. 

Claim 7 (Independent)
Yueh discloses: A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations (e.g. §4 ¶2: computer-assisted consultancy) comprising: 
creating a first cognitive assistant agent having a first set of cognitive modules selected from a group comprising a speech cognitive module, a vision cognitive module, a location cognitive module, an audio cognitive module, and a temporal cognitive module (e.g. §4.4 ¶¶1-4: Local Tour Guide (LTG) Agent … destination … LTG agent visualize the tours on a map and/or guides the tourist via audio information  … determines location using GPS-WAAS …available time and cost may have to be considered or §4.4 ¶¶5-9: four services are provided by the LTG agent … InformationService …user’s location … GPS position … TIBSearchService … current position … RouteNavigationService … destination position … shortest route … MonitorService … Traveler position; EN: The described LTG agent has cognitive modules for at least e.g. visualization, audio information, location (e.g. GPS), cost, etc.);
creating a second cognitive assistant agent having a second set of cognitive modules selected from the group, wherein the first set of cognitive modules is different from the second set of cognitive modules (e.g. §4.5 ¶¶1: tourist assistant agent cluster … Calendar agents maintain package plans and travel plans, including various bookings … Reminder agents help the calendar agents to remind tourists of their upcoming activities . location agent can help track the current position, so that location dependent information can be sent to the tourist; EN: The tourist assistant agent cluster has cognitive modules for package/travel plans, bookings, position/location, and the temporal information needed to remind the tourist of what they have scheduled (e.g. calendar alerts); This differs from the modules used by the LTG agent in that the tourist assistant agent cluster handles at least booked package/plans and user calendar information (not used by the LTG agent) while the LTG agent handles at least visualization, audio information, cost, and route navigation (not used by the tourist assistant agent cluster), and thus the sets of cognitive modules are different (and furthermore they do use some of the same information differently, such as location));
under control of a personal cognitive agent that comprises one or more goals indicating one or more objectives to be attained (e.g. §1 ¶¶3-4: Virtual Travel Agent System (VTAS) … provide personalized and customized assistance … effective coordination and integration of disparate information and service resources … help recommend, plan, schedule, and negotiate personalized activities under individual’s instructions and preferences … VTAS with agent clusters for service coordination and integration. Several types of agents are integrated in each agent cluster. They work or interact with one another to achieve the goals of the major tasks of a tourist’s trip or §4 ¶3: Overall VTAS Architecture or Figure 3: Overall VTAS Architecture especially Requirement/Preference/Management Agent Cluster; EN: Within the VTAS, the Requirement/Preference/Management Agent Cluster maintains requirements and preferences for the user (goals to be attached) and manages at least the Tourist Assistant Agent Cluster, the Package Planning Agent Cluster, and the Local Tour Guide Agent),
creating an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant (e.g. §2, §1 ¶3: Virtual Travel Agent System (VTAS) … provide personalized and customized assistance… coordination and integration of disparate information and service resources or §3 ¶¶5-7: Dynamic discovery mechanism … service requests that recognize when a request matches an advertisement … Ontologies … provide the means to represent different aspects of agents and the basic mechanisms for the match … Advertisements are descriptions of the services provided by the agent and used by the middle agents to identify which agent provides a specified service or §4.1 ¶1: Ontology search agents are responsible for searching this centralized ontology because other agent may reside in different locations or §4.2 ¶¶1-2: Requirement and Preference Management processes … guide tourists to specify their requirements and preferences … relevant information retrieved according to the tourist’s reference; EN: The advertisement discovery mechanism meets the claimed entity agent registry by identifying agents that provide the needed services and establishing the connection/communication to obtain the service using MAIS; The claimed object instance registry is met by the stored requirement an preference information specified by tourists and maintained by the Requirement/Preference/Management Agent Cluster of Figure 6 … and another object instance registry is the available options and alternatives that exist which get compared/retrieved/ranked according to the tourist’s reference data);
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry (e.g. §3 ¶2: The distributed and autonomous agents in the MAIS carry out actions or give responses based on their own strategies or functions or §4.4 ¶2: LTG agent visualize the tours on a map and/or guides the tourist via audio information … addresses the most urgent information needs of a tourist, which are restaurant, attractions, and events or §4.5; §4.5 ¶1: Reminder agents help the calendar agents to remind tourists of their upcoming activities, bookings, and urgent information received from alert agents);
receiving input from the entity via an embodied cognition object instance from the object instance registry (e.g. §4.2 ¶¶1-3: Requirement and Preference Management processes … guide tourists to specify their requirements and preferences …options and alternatives can be formulated from the ontology according to the categorization and attributes … relevant information retrieved according to the tourist’s reference … selections become preference and requirements of the tourist to help in planning, scheduling, and package formulation after certain refinements; EN: The advertisement discovery mechanism meets the claimed entity agent registry by identifying agents that provide the needed services and establishing the connection/communication to obtain the service using MAIS; The claimed object instance registry is met by the stored requirement an preference information specified by tourists and maintained by the Requirement/Preference/Management Agent Cluster of Figure 6 … and another object instance registry is the available options and alternatives that exist which get compared/retrieved/ranked according to the tourist’s reference data);
identifying a goal of the one or more goals based on the input (e.g. §4.4 ¶¶1-2: local tour planning is often requested by tourist after they have arrived at their destination and their requirements and preferences change frequently … After arrival … tourist sets the available time period and LTG agent researches … hotel, vehicles, agents, etc. to compute the potential tours, driving routes, public transportation arrangement, time, etc.);
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions (e.g. §3 ¶8: agents are able to ask other agents to perform some action or to provide information … communicate with other agents or §4.4 ¶2: LTG agent visualizes the tours on a map and/or guide the tourist via audio information through the alert agent); and
providing a response to the input with an indication of the goal (e.g. §4.4 ¶2: visualizes the tours on a map and/or guide the tourist via audio information through the alert agent).

Claim 13 (Independent)
Yueh discloses: A computer system, comprising
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (e.g. §4 ¶2: computer-assisted consultancy); and 
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations (e.g. §4 ¶2: computer-assisted consultancy) comprising:
creating a first cognitive assistant agent having a first set of cognitive modules selected from a group comprising a speech cognitive module, a vision cognitive module, a location cognitive module, an audio cognitive module, and a temporal cognitive module (e.g. §4.4 ¶¶1-4: Local Tour Guide (LTG) Agent … destination … LTG agent visualize the tours on a map and/or guides the tourist via audio information  … determines location using GPS-WAAS …available time and cost may have to be considered or §4.4 ¶¶5-9: four services are provided by the LTG agent … InformationService …user’s location … GPS position … TIBSearchService … current position … RouteNavigationService … destination position … shortest route … MonitorService … Traveler position; EN: The described LTG agent has cognitive modules for at least e.g. visualization, audio information, location (e.g. GPS), cost, etc.);
creating a second cognitive assistant agent having a second set of cognitive modules selected from the group, wherein the first set of cognitive modules is different from the second set of cognitive modules (e.g. §4.5 ¶¶1: tourist assistant agent cluster … Calendar agents maintain package plans and travel plans, including various bookings … Reminder agents help the calendar agents to remind tourists of their upcoming activities ... location agent can help track the current position, so that location dependent information can be sent to the tourist; EN: The tourist assistant agent cluster has cognitive modules for package/travel plans, bookings, position/location, and the temporal information needed to remind the tourist of what they have scheduled (e.g. calendar alerts); This differs from the modules used by the LTG agent in that the tourist assistant agent cluster handles at least booked package/plans and user calendar information (not used by the LTG agent) while the LTG agent handles at least visualization, audio information, cost, and route navigation (not used by the tourist assistant agent cluster), and thus the sets of cognitive modules are different (and furthermore they do use some of the same information differently, such as location));
under control of a personal cognitive agent that comprises one or more goals indicating one or more objectives to be attained (e.g. §1 ¶¶3-4: Virtual Travel Agent System (VTAS) … provide personalized and customized assistance … effective coordination and integration of disparate information and service resources … help recommend, plan, schedule, and negotiate personalized activities under individual’s instructions and preferences … VTAS with agent clusters for service coordination and integration. Several types of agents are integrated in each agent cluster. They work or interact with one another to achieve the goals of the major tasks of a tourist’s trip or §4 ¶3: Overall VTAS Architecture or Figure 3: Overall VTAS Architecture especially Requirement/Preference/Management Agent Cluster; EN: Within the VTAS, the Requirement/Preference/Management Agent Cluster maintains requirements and preferences for the user (goals to be attached) and manages at least the Tourist Assistant Agent Cluster, the Package Planning Agent Cluster, and the Local Tour Guide Agent),
creating an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant (e.g. §1 ¶3: Virtual Travel Agent System (VTAS) … provide personalized and customized assistance… coordination and integration of disparate information and service resources or §3 ¶¶6-7: Dynamic discovery mechanism … service requests that recognize when a request matches an advertisement … Ontologies … provide the means to represent different aspects of agents and the basic mechanisms for the match … Advertisements are descriptions of the services provided by the agent and used by the middle agents to identify which agent provides a specified service or §4.1 ¶1: Ontology search agents are responsible for searching this centralized ontology because other agent may reside in different locations or §4.2 ¶¶1-2: Requirement and Preference Management processes … guide tourists to specify their requirements and preferences … relevant information retrieved according to the tourist’s reference; EN: The advertisement discovery mechanism meets the claimed entity agent registry by identifying agents that provide the needed services and establishing the connection/communication to obtain the service using MAIS; The claimed object instance registry is met by the stored requirement an preference information specified by tourists and maintained by the Requirement/Preference/Management Agent Cluster of Figure 6 … and another object instance registry is the available options and alternatives that exist which get compared/retrieved/ranked according to the tourist’s reference data);
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry (e.g. §3 ¶2: The distributed and autonomous agents int eh MAIS carry out actions or give responses based on their own strategies or functions or §4.4 ¶2: LTG agent visualize the tours on a map and/or guides the tourist via audio information … addresses the most urgent information needs of a tourist, which are restaurant, attractions, and events or §4.5; §4.5 ¶1: Reminder agents help the calendar agents to remind tourists of their upcoming activities, bookings, and urgent information received from alert agents);
receiving input from the entity via an embodied cognition object instance from the object instance registry (e.g. §4.2 ¶¶1-3: Requirement and Preference Management processes … guide tourists to specify their requirements and preferences …options and alternatives can be formulated from the ontology according to the categorization and attributes … relevant information retrieved according to the tourist’s reference … selections become preference and requirements of the tourist to help in planning, scheduling, and package formulation after certain refinements; EN: The advertisement discovery mechanism meets the claimed entity agent registry by identifying agents that provide the needed services and establishing the connection/communication to obtain the service using MAIS; The claimed object instance registry is met by the stored requirement an preference information specified by tourists and maintained by the Requirement/Preference/Management Agent Cluster of Figure 6 … and another object instance registry is the available options and alternatives that exist which get compared/retrieved/ranked according to the tourist’s reference data);
identifying a goal of the one or more goals based on the input (e.g. §4.4 ¶¶1-2: local tour planning is often requested by tourist after they have arrived at their destination and their requirements and preferences change frequently … After arrival … tourist sets the available time period and LTG agent researches … hotel, vehicles, agents, etc. to compute the potential tours, driving routes, public transportation arrangement, time, etc.);
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions (e.g. §3 ¶8: agents are able to ask other agents to perform some action or to provide information … communicate with other agents or §4.4 ¶2: LTG agent visualizes the tours on a map and/or guide the tourist via audio information through the alert agent); and
providing a response to the input with an indication of the goal (e.g. §4.4 ¶2: visualizes the tours on a map and/or guide the tourist via audio information through the alert agent).

Claims 8 and 14
Yueh discloses:
providing a list of available cognitive assistant agents from different domains, wherein the first cognitive assistant agent and the second cognitive assistant agent are selected from the list (e.g. §3 ¶¶6-7: Dynamic discovery mechanism … service requests that recognize when a request matches an advertisement … Ontologies … provide the means to represent different aspects of agents and the basic mechanisms for the match … Advertisements are descriptions of the services provided by the agent and used by the middle agents to identify which agent provides a specified service or §4.1 ¶1: Ontology search agents are responsible for searching this centralized ontology because other agent may reside in different locations).

Claims 10 and 16
Yueh further discloses:
configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information (e.g. §4.3.1 ¶2: formal description of a set of Quality of Service (QoS) parameters. The QoS parameters are domain independent and it is a set of additional parameters which are specific to a domain and to a service. It is used to select the more appropriate package, given a tourist profile).

Claims 11 and 17
Yueh further discloses:
performing semantic analysis on the input to generate one or more terms (e.g. §3 ¶7: We adopt OWL as a service description language as it provides a semantically based view of web services or §4.1 ¶4: ontology maintenance and search processes can integrate with semantic web services of other partners or service providers);
mapping the one or more terms to one or more domains (e.g. §1 ¶2: Ontology has been developed for purpose of different businesses. It defines the terms used to present a domain of knowledge that is shared by people, databases, and application or §4.1 ¶1: ontology allows achieving interoperability through the use of a shared vocabulary and meanings for terms with respect to other terms. Ontology is the central mechanism of the VTAS.); and
providing unified cognition of any of the first cognitive assistant agent, the second cognitive assistant agent, and other cognitive assistant agents that are identified using the one or more domains (e.g.§4.1 ¶1: The ontology allows achieving interoperability through the use of a shared vocabulary and meanings for terms with respect to other terms. Ontology is the central mechanism of the VTAS. Ontology search agents are responsible for searching this centralized ontology because other agent may reside in different locations, particularly with the mobile tourists during their trips).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Yueh (“A Virtual Travel Agent System for M-Tourism with Semantic Web Service Based Design and Implementation”) further in view of
Cristo (US 2007/0038436).

Claims 9 and 15
Yueh fails to explicitly recite: 
downloading the first and second cognitive assistant agents from a cloud agent registry.
Cristo discloses:
for each of the available cognitive assistant agents, downloading the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain from a cloud agent registry into the entity agent registry (e.g. ¶108: “The update manager 104 manages the automatic and manual loading and updating of agents 106 and their associated data from the Internet 146 or other network through the network interface 116” discloses that the update manager can load the plurality of agents from internet. This reasonably discloses that the plurality of domain agents include a 1st domain agent (i.e. the first cognitive assistant agent of the first domain) and a 2nd domain agent (i.e. the second cognitive assistant agent of the second domain) that are static in local storage and can be downloaded from the internet (i.e. cloud agent registry). See also fig 1(106), para. [0108] and para. [0227] – “a process 600 for determining the proper domain agent[ s] to invoke and the proper format for queries and/or commands that are submitted to the agents 106,” disclose that domain agents reside in the Agents block 106 (i.e. entity agent registry)).

Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yueh incorporate loading and updating agents and the associated data from the Internet or other network as taught by Cristo for the benefits of license management functions, mapping to needed agents from the agent library for which developers of agents can add new functionality as required, such as when a user requires or selects a new domain and to save system resources by not storing agents that aren’t needed (Cristo especially e.g. ¶¶121-123, 132). 

Claim Rejections - 35 USC § 103
Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Yueh (“A Virtual Travel Agent System for M-Tourism with Semantic Web Service Based Design and Implementation”) further in view of
Salome (US 2016/0132482).

Claim 12 and 18
Yueh fails to explicitly recite: 
Software as a Service (SaaS).
Salome discloses: 
wherein a Software as a Service (SaaS) is configured to perform computer program product operations. (Salome abstract and para. [0072] – “In some embodiments, these services may be offered as webbased or cloud services or under a Software as a Service (SaaS) model to the users of client computing devices 1302, 1304, 1306, and/or 1308” disclose that the system for the virtual assistant can be offered under a Software as a Service (SaaS) model.)
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Yueh to incorporate implementing the virtual assistant under a Software as a Service (SaaS) model as taught by Salome for the benefits of reduced cost to manage and maintain IT systems for the user as the SaaS platform may manage and control the underlying software and infrastructure for providing the SaaS services, supporting the virtual assistant across different languages, and enabling customers to utilize applications executing on the cloud infrastructure system (Salome especially e.g. ¶Abstract or ¶92). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B.B./
Examiner, Art Unit 2127



/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127